      Case 4:19-cv-01622 Document 19 Filed on 09/18/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ANGELIA JOHNSON,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §      CASE NO. 4:19-cv-01622
                                                  §
CONN APPLIANCES, INC. D/B/A                       §
CONN’S HOMEPLUS                                   §
                                                  §
       Defendant.                                 §

                               STIPULATION OF DISMISSAL

       Angelia Johnson (“Plaintiff”) and Conn Appliances, Inc. d/b/a/ Conn’s Homeplus

(“Defendant”) (Plaintiff and Defendant collective the “Parties”) stipulate as follows:

       Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii) the Parties stipulate to the

dismissal of Plaintiff’s claim under the Telephone Consumer Protection Act, 47 U.S.C. § 227,

(ECF No. 1, ¶¶ 36-40) with prejudice and to the dismissal of the remaining claim of Plaintiff

under the Texas Debt Collection Act – Tex. Fin. Code § 392 et seq. (ECF No. 1, ¶¶ 41-43) without

prejudice.

       This stipulation of dismissal disposes of the entire action.




                                                 1
        Case 4:19-cv-01622 Document 19 Filed on 09/18/19 in TXSD Page 2 of 2



  By:    /s/ Chris R. Miltenberger                  By:   /s/ Michael A. Harvey
         Chris R. Miltenberger                            Michael A. Harvey

          THE LAW OFFICE OF CHRIS R.                      MUNSCH HARDT KOPF & HARR, P.C.
          MILTENBERGER, PLLC

          CHRIS R. MILTENBERGER                           MICHAEL A. HARVEY
          State Bar No. 14171200                          State Bar No. 24058352
          SD Texas Bar No.                                FIN: 917759
          1360 N. White Chapel, Suite 200                 700 Milam Street, Suite 2700
          Southlake, Texas 76092                          Houston, Texas 77002-2732
          Tel: 817-416-5060                               Tel: 713-222-4015
          Fax: 817-416-5062                               Fax: 713-222-5894
          chris@crmlawpractice.com                        Mharvey@munsch.com

         ATTORNEY-IN-CHARGE FOR                           ATTORNEY-IN-CHARGE FOR
         PLAINTIFF                                        DEFENDANT

                                                          OF COUNSEL:

                                                          EARL L. INGLE
                                                          State Bar No. 24097234
                                                          FIN: 3219597
                                                          MUNSCH HARDT KOPF & HARR, P.C.
                                                          700 Milam Street, Suite 2700
                                                          Houston, Texas 77002
                                                          Telephone: 713-222-4075
                                                          Fax: 713-222-5886
                                                          eingle@munsch.com



                                 CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that on September 18, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was filed with the Clerk of Court for the United States District Court for
the Southern District of Texas using the CM/ECF system and that the document is available online.

                                                          /s/ Chris R. Miltenberger
                                                             Chris R. Miltenberger




                                                2
